      Case 3:20-cv-00184-DPM Document 9 Filed 09/30/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                 PLAINTIFF

v.                     No. 3:20-cv-184-DPM

KEITH WADLE, Disciplinary Hearing
Officer; FAUST, Warden, ADC;
JUSTIN PETERS, Disciplinary Hearing
Administrator, ADC; VICKY HAYCOX,
Director Assistant, ADC; DEXTER PAYNE,
Director, ADC; and DOES, Disciplinary
Hearing Officer                                          DEFENDANTS

                             JUDGMENT
     Everett's complaint is dismissed without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
